Case 2:17-cv-11261-KSH-CLW Document 40 Filed 04/16/19 Page 1 of 20 PageID: 587



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


  JAMES McIVER,                              CASE NO.:2:17-cv-11261-KSH-CLW

                    Plaintiff,

  vs.
                                                   DEFENDANT OCCIDENTAL
  FEZA TRANS LCC, ELVIN R. ANDUJAR-              FIRE & CASUALTY COMPANY
  ORTIZ, SCT TRANSPORTATION, LLC,
  SMITH CARGO TRANSPORTATION LLC and                OF NORTH CAROLINA’S
  OCCIDENTAL FIRE & CASUALTY COMPANY         OPPOSITION TO DRIVE NEW JERSEY
  OF NORTH CAROLINA, ABC COMPANIES            INSURANCE COMPANY’S MOTION TO
  1-10 AND JOHN DOE 1-5 (said                            INTERVENE
  identity and names being
  fictitious an unknown),

                    Defendants.




 LEGAL\40635640\1
Case 2:17-cv-11261-KSH-CLW Document 40 Filed 04/16/19 Page 2 of 20 PageID: 588



                             TABLE OF CONTENTS


                                                                        Page

 PRELIMINARY STATEMENT.......................................... 1
 PLAINTIFF’S AMENDED COMPLAINT.................................. 2
 LEGAL ARGUMENT................................................. 4
 I. DNJIC hAS fAILED TO SATISFY THE REQUIREMENTS TO
    INTERVENE AS OF RIGHT PURSUANT TO FED.R.CIV.PROC.24(A) ..... 4
   A. DNJIC Has Failed To Establish A Sufficient Interest
      In This Litigation........................................ 5
   B. DNJIC’s Interest Will Not Be Affected Or Impaired,
      As A Practical Matter, By The Disposition Of The Action... 8
   C. DNJIC Is Not A Necessary Party To This Litigation......... 9
     1. The Criteria Required for Intervention as of Right is
        Intended to be the Same as that of a Necessary Party
        Pursuant to Rule 19(a) .................................. 9
     2. DNJIC is not a Necessary Party to this Litigation ...... 10
 II. THE COURT SHOULD DENY DNJIC INTERVENTION PURSUANT TO
     FED.R.CIV.PROC.24(B) ..................................... 12
 CONCLUSION.................................................... 15




                                      i
Case 2:17-cv-11261-KSH-CLW Document 40 Filed 04/16/19 Page 3 of 20 PageID: 589



                           TABLE OF AUTHORITIES

                                                                    Page(s)

 Cases

 Brody v. Spang,
    957 F.2d 1108 (3d Cir. 1992) ................................13

 Cascade Natural Gas Corp. v. El Paso Natural Gas Co.,
    386 U.S. 129 (1967) ..........................................9

 Certain Underwriters v. Ross,
    1998 WL 372304 (E.D. Pa. June 17, 1998) .....................11

 Grant v. Coca-Cola Bottling Co. of New York, Inc.,
    780 F. Supp. 246 (D.N.J. 1991) ...............................8

 Harris v. Pernsley,
    820 F.2d 592 (3d Cir. 1987) ..................................9

 Hoots v. Pennsylvania,
    672 F.2d 113 (3d Cir. 1982) .................................13

 Liberty Mut. Ins. Co. v. Treesdale, Inc.,
    419 F.3d 216 (3d Cir.2005) ..................................13

 MasterCard Int’l Inc. v. Visa Int’l Serv. Ass’n, Inc.,
    471 F.3d 377 (2d Cir. 2006) ..............................9, 10

 Michaels Stores v. Castle Ridge Plaza Assocs.,
    6 F. Supp. 2d 360 (D.N.J. 1998) ..............................5

 Mountaintop Condominium Ass’n v. Dave Stabbert Master
    Builder, Inc.,
    72 F.3d 361 (3d Cir. 1995) ................................5, 6

 Parkway Ins. Co. v. New Jersey Neck & Back,
    330 N.J. Super. 172 (N.J. L. Div. 1998) ......................8

 Reading Co. v. City of Philadelphia,
    1995 WL 580082 (E.D. Pa. Sept. 29, 1995) ................10, 11

 Reider v. Communities, Inc. v. Twp. Of North
    Brunswick,
    227 N.J. Super. 214 (N.J. App. Div. 1988) ....................8




                                      ii
Case 2:17-cv-11261-KSH-CLW Document 40 Filed 04/16/19 Page 4 of 20 PageID: 590



 Restor-A-Dent Dental Laboratories, Inc. v. Certified
    Alloy Products, Inc.,
    725 F.2d 871 (2d Cir. 1984) ...............................6, 7

 Shelton v. Exxon Corp.,
    843 F.2d 212 (5th Cir. 1988) ............................11, 12

 United States v. Alcan Aluminum, Inc.,
    25 F.3d 1174 (3d Cir. 1994) ...............................6, 8

 Other Authorities

 Fed. R. Civ. P. 24, 1966........................................9

 Fed. R. Civ. P. 24(a)(2) and 24(b)(1)(B)........................1

 FED.R.CIV.PROC.24(A)............................................4

 FED.R.CIV.PROC.24(B)...........................................12

 6-24 Moore’s Federal Practice - Civil § 24.03...................9

 4 Moore’s Federal Practice § 19.02[5][c] (2005).................9

 Rule 19........................................................12

 Rule 19(a)...........................................2, 9, 10, 12

 Rule 19(a)(1)..................................................10

 Rule 19(a)(2)(i)...............................................10

 Rule 19(a)(2)(ii)..............................................11

 Rule 24(a)(2)..............................................passim

 Rule 24(a)(2) and Rule 19(a)....................................9

 Rule 24(b)(1)..................................................12

 Rule 24(b)(1)(B)...............................................12

 Rule 24(b)(3)..................................................13




                                     iii
 LEGAL\40635640\1
Case 2:17-cv-11261-KSH-CLW Document 40 Filed 04/16/19 Page 5 of 20 PageID: 591



         Defendant           Occidental     Fire    &   Casualty       Company   of    North

 Carolina            (hereinafter        “Occidental”),         by     and   through    its

 undersigned              counsel,     Cozen     O’Connor,       hereby      submits   this

 opposition              brief   in   response     to   Drive    New    Jersey   Insurance

 Company’s (“DNJIC”) Motion to Intervene (“Motion”).


                                      PRELIMINARY STATEMENT

         DNJIC cannot meet the standard in the Third Circuit permitting

 it to intervene, and accordingly, its Motion to Intervene should

 be denied.

         DNJIC, Feza Trans LLC’s (“Feza”) insurer, seeks to intervene

 as of right, or in the alternative, permissively, pursuant to Fed.

 R.    Civ.         P.    24(a)(2)    and   24(b)(1)(B),     respectively.       (Dkt.#38)

 Specifically, DNJIC seeks to have this court address two coverage

 issues: (1) whether an exclusion in a policy DNJIC issued to Feza

 bars defense and indemnity coverage for Feza; and (2) whether,

 under a policy issued to Smith Cargo Transportation LLC: SCT

 Transportation LLC” (“Smith Cargo/SCT”), Occidental must provide

 coverage to Feza.

         However, DNJIC has failed to meet the standards required for

 intervention as of right because it does not have a sufficient

 interest in the litigation, and because and its interests are not

 affected or impaired by the disposition of this action. See Rule

 24(a)(2). Moreover, DNJIC is not in privity with Occidental, so it




 LEGAL\40635640\1
Case 2:17-cv-11261-KSH-CLW Document 40 Filed 04/16/19 Page 6 of 20 PageID: 592



 does not have standing to make any arguments as to Occidental’s

 rights and obligations under the policy issued to Smith Cargo/SCT.

 Quite simply, DNJIC merely has a potential economic interest in

 the outcome of the litigation, in the event (1) a verdict is

 rendered against Feza and (2) a dispute arises as to DNJIC’s

 liability coverage in connection with same.

         Such speculative and intangible interests and contingencies

 are insufficient to establish intervention as of right. Moreover,

 the standards required for intervention as of right mirror those

 required for joinder of a necessary party under Rule 19(a), and

 DNJIC is not a necessary party to this litigation because it is

 well-settled that an insurance carrier is not a necessary party

 under    Rule   19(a)    to   an   insured's   liability   action.   Indeed,

 Occidental has already filed a motion to dismiss on the basis that

 it should not be a party to this liability action. Finally,

 permissive intervention is inappropriate because such intervention

 will unduly complicate the adjudication of the rights of the

 original parties.

         Accordingly, for the reasons set forth below, DNJIC’s motion

 for intervention should be denied in its entirety.

                         PLAINTIFF’S AMENDED COMPLAINT

         Plaintiff James McIver (“McIver”) alleges that Feza was the

 owner or lessee of a 2005 International Box Truck, which was being

 operated on June 24, 2016 by Ortiz in his capacity as a Feza

                                        2
Case 2:17-cv-11261-KSH-CLW Document 40 Filed 04/16/19 Page 7 of 20 PageID: 593



 employee. (Am. Compl. ¶¶ 12-13)1         On that day, McIver was allegedly

 a passenger in a 2013 Freightliner, which was owned by his employer

 and operated by Jose R. Montanio, a co-worker. (Am. Compl. ¶ 21)

 Both vehicles were in New Jersey when the 2005 International Box

 Truck,   operated      by   Ortiz,   came     into    contact   with     the   2013

 Freightliner. (Am. Compl. ¶¶ 23-24)                As a result of defendants’

 alleged negligence and/or recklessness, McIver sustained bodily

 injuries and damages. (Am. Compl. ¶¶ 24-28)

      On December 3, 2018, McIver filed an amended complaint, adding

 SCT Transportation, Smith Cargo, and Occidental as defendants.

 (Dkt.#19)     McIver    alleges   that   Occidental        issued   an   insurance

 policy   to    SCT     Transportation        and   Smith    Cargo   (“Occidental

 Policy”). (Am. Compl. ¶ 37) As a purported third-party beneficiary

 of the policy, McIver alleges that Feza and Ortiz are covered under

 the Occidental Policy for the accident. (Am. Compl. ¶ 39) McIver

 seeks a declaration that Occidental is obligated to provide sole

 and primary coverage to Feza and Ortiz for the accident. (Am.

 Compl. ¶ 52)

      On February 1, 2019, Occidental filed a motion to dismiss the

 Amended Complaint. Dismissal is warranted (1) because New Jersey’s

 “no direct action” rule bars McIver’s claim against Occidental;

 (2) because New Jersey statutory law prohibits an injured third


 1    The facts as alleged in the Amended Complaint are assumed to
 be true solely for the purposes of this motion.

                                          3
Case 2:17-cv-11261-KSH-CLW Document 40 Filed 04/16/19 Page 8 of 20 PageID: 594



 party involved in an auto-accident with an insured from maintaining

 a direct action against an insurer unless the injured party first

 obtains a judgment and execution against the insured, which is

 returned unsatisfied because of either the insured’s bankruptcy or

 insolvency; and (3) because McIver is not an intended third party

 beneficiary of the contractual relationship between Occidental and

 Smith Cargo/SCT. Occidental is awaiting a ruling from this Court

 as to its motion to dismiss.

                               LEGAL ARGUMENT

 I.   DNJIC HAS FAILED TO SATISFY THE REQUIREMENTS TO INTERVENE
      AS OF RIGHT PURSUANT TO FED.R.CIV.PROC.24(A)

      DNJIC seeks to intervene as a matter of right under Rule

 24(a)(2), which allows a movant to intervene if it “claims an

 interest relating to the property or transaction that is the

 subject of the action, and is so situated that disposing of the

 action may as a practical matter impair or impede the movant's

 ability   to   protect     its   interest,      unless   existing     parties

 adequately represent its interest.”

      According to the Third Circuit, a movant may intervene only

 if “(1) the application for intervention is timely; (2) the

 applicant has sufficient interest in the litigation; (3) the

 interest may be affected or impaired, as a practical matter by the

 disposition    of   the   action;   and   (4)   the   interest   is   not   so




                                      4
Case 2:17-cv-11261-KSH-CLW Document 40 Filed 04/16/19 Page 9 of 20 PageID: 595



 adequately represented by an existing party in the litigation.”2

 “If an applicant fails to prove any one of these four factors,

 intervention as of right is precluded.”3 For the following reasons,

 DNJIC cannot establish that it is entitled to intervention as of

 right.


      A.    DNJIC Has Failed To Establish A Sufficient Interest In
            This Litigation

      As a movant seeking intervention as of right, DNJIC must

 demonstrate “an interest relating to the property or transaction

 that is the subject of the action.”4 The United States Supreme

 Court has held that an intervenor's interest must be one that is

 “significantly       protectable.”5       In   defining    “significantly

 protectable,” the Third Circuit has held that “the interest must

 be a legal interest as distinguished from interests of a general

 and indefinite character’ ... The applicant must demonstrate that

 there is a tangible threat to a legally cognizable interest to

 have the right to intervene.”6 A mere economic interest, however,

 in   the   outcome    of   litigation     is   insufficient   to   warrant



 2    Mountaintop Condominium Ass'n v. Dave Stabbert Master
 Builder, Inc., 72 F.3d 361, 366 (3d Cir. 1995).
 3    Michaels Stores v. Castle Ridge Plaza Assocs., 6 F. Supp. 2d
 360, 364 (D.N.J. 1998).
 4    Mountaintop, 72 F.3d at 366.
 5    Id.
 6    Id. (quoting Harris v. Pernsley, 820 F.2d 592, 601 (3d Cir.
 1987)).

                                       5
Case 2:17-cv-11261-KSH-CLW Document 40 Filed 04/16/19 Page 10 of 20 PageID: 596



 intervention.7

       Here, DNJIC argues that it has an “unquestionable interest,

 insofar as it is the commercial auto carrier for defendant Feza.”

 Put differently, DNJIC argues that because it is providing defense

 coverage to Feza per a reservation of rights, and because it may

 have to provide indemnity coverage if a verdict is entered against

 Feza, it has an interest in this litigation. As a result, DNJIC

 requests the court to determine whether an exclusion in a policy

 it issued to Feza bars defense and indemnity coverage for Feza.

       However, DJNIC’s argument fails; this is an economic interest

 that is not sufficient under Third Circuit precedent. Thus, DNJIC

 fails to establish a tangible threat to a legally cognizable

 interest in this litigation, other than an insufficient economic

 interest as it pertains to potential coverage issues. This is not

 the   type   of   interest     that   is   sufficient   to    permit   DNJIC’s

 intervention.8

       Furthermore, DNJIC does not have a sufficient interest in the

 subject   matter   of   this    litigation    because   its    interests   are

 distinct from that of the original parties. In Restor-A-Dent, the


 7    See United States v. Alcan Aluminum, Inc., 25 F.3d 1174, 1185
 (3d Cir. 1994) (noting that a protectable interest is one belonging
 to or being owned by the proposed intervenor and that “[s]ome
 courts have stated that a purely economic interest is insufficient
 to support a motion to intervene”).
 8    See Mountaintop, 72 F.3d at 366 (noting that an intervenor's
 interest in a specific fund is sufficient to entitle intervention
 in a case affecting that fund).

                                        6
Case 2:17-cv-11261-KSH-CLW Document 40 Filed 04/16/19 Page 11 of 20 PageID: 597



 transaction in the litigation involved defendant’s delivery of

 allegedly     defective    alloy    to       plaintiff,   which   resulted   in

 plaintiff’s     breach    of   contract      claim   against   defendant.9   The

 proposed intervenor’s interest in the lawsuit was that it would

 have to pay defendant if plaintiff prevailed with its claim. The

 court held that the proposed intervenor did not have an interest

 in the subject matter of the action.10 Similarly, here, the issues

 and transactions that are the subject matter of McIver’s Amended

 Complaint, including the auto accident and negligence claim, are

 distinct from DNJIC’s interest in its insurance contract with Feza.

       Additionally, the interest asserted by DNJIC depends upon two

 contingencies: 1) a jury verdict for McIver, at which time only

 then will the question of DNJIC’s liability for indemnity become

 relevant; and 2) a finding in litigation not yet commenced (and

 possibly never commenced) between DJNIC and Feza that DNJIC is or

 is not responsible for indemnification of certain types of losses

 under the terms of the policy. These contingencies also formed the

 basis for Second Circuit's finding in Restor-A-Dent that the

 proposed intervenor did not have a sufficient interest in the

 litigation.11




 9    Restor-A-Dent Dental Laboratories, Inc. v. Certified Alloy
 Products, Inc., 725 F.2d 871 (2d Cir. 1984).
 10   Id. at 875.
 11   Restor-A-Dent, 725 F.2d at 875.

                                          7
Case 2:17-cv-11261-KSH-CLW Document 40 Filed 04/16/19 Page 12 of 20 PageID: 598



         Finally,    DJNIC      also    requests       that     this    court   determine

 whether, under a policy issued to Smith Cargo Transportation LLC:

 SCT   Transportation        LLC”      (“Smith       Cargo/SCT”),       Occidental      must

 provide coverage to Feza. Under New Jersey law, a third-party does

 not have a cause of action on a contract simply because that third-

 party    may     derive   an    incidental          benefit     from    the    contract's

 performance.12 DNJIC, as a third party, is not in privity with

 Occidental, so it does not even have standing to seek a ruling

 from this Court regarding Occidental’s rights and obligations

 under a policy issued to Smith Cargo/SCT.

         For the preceding reasons, DNJIC has failed to establish a

 sufficient interest in this litigation.

         B.      DNJIC’s Interest Will Not Be Affected Or Impaired, As
                 A Practical Matter, By The Disposition Of The Action

         DJNIC    must   also    demonstrate          that     its   interest       might   be

 affected or impaired, as a practical matter, by the disposition of

 the action in its absence.13 Rule 24(a)(2) requires that the movant

 “demonstrate       that   there       is   a       tangible    threat    to    a    legally


 12   Reider v. Communities, Inc. v. Twp. Of North Brunswick, 227
 N.J. Super. 214, 221-222 (N.J. App. Div. 1988); Grant v. Coca-Cola
 Bottling Co. of New York, Inc., 780 F. Supp. 246, 249 (D.N.J. 1991)
 (“A third-party who merely stands to benefit from a contract is no
 more than an incidental beneficiary who incurs no contractual right
 to enforce the contract.”); Parkway Ins. Co. v. New Jersey Neck &
 Back, 330 N.J. Super. 172, 187 (N.J. L. Div. 1998) (“[O]ne may not
 claim standing to assert the rights of a third-party under a
 contract... . [A] person who is not a party to a contract but who
 merely benefits from the contract cannot sue to enforce the
 contract solely because they may benefit from the contract.”).
 13   Alcan Aluminum, 25 F.3d at 1885.

                                                8
Case 2:17-cv-11261-KSH-CLW Document 40 Filed 04/16/19 Page 13 of 20 PageID: 599



 cognizable interest.”14 A movant's interest is impaired where the

 disposition of the action in which intervention is sought may

 prevent future attempts by the movant to pursue its interests.15

       Here, DNJIC cannot claim that, absent intervention, it will

 be precluded from pursuing its interests in another action. As

 explained above, DNJIC does not have an interest in this litigation

 consistent with case law under Rule 24(a)(2). Moreover, DNJIC’s

 primary concern is the possibility that the jury will return a

 general verdict against Feza and that it will have to indemnify

 Feza. This is hardly a tangible threat to a legally cognizable

 interest. DNJIC’s ability to pursue its interests in a separate

 insurance    coverage    action   is        not   affected   by   its   lack   of

 participation in this litigation.


       C.     DNJIC Is Not A Necessary Party To This Litigation

              1.   The Criteria Required for Intervention as of
                   Right is Intended to be the Same as that of a
                   Necessary Party Pursuant to Rule 19(a)

       Rule   24(a)(2)   and   Rule     19(a),     which   governs   joinder    of

 parties, “are intended to mirror each other.”16 “[I]f a party is


 14   Harris, 820 F.2d at 601.
 15   See 6-24 Moore's Federal Practice - Civil § 24.03.
 16   MasterCard Int'l Inc. v. Visa Int'l Serv. Ass'n, Inc., 471
 F.3d 377, 390 (2d Cir. 2006); see also Fed. R. Civ. P. 24, 1966
 Advisory Committee's Note (“Intervention of right is here seen to
 be a kind of counterpart to Rule 19(a) ...”); Cascade Natural Gas
 Corp. v. El Paso Natural Gas Co., 386 U.S. 129, 134 n.3 (1967)
 (Rule 24(a)(2) is “counterpart to Rule 19(a) ...”); 4 Moore's
 Federal Practice § 19.02[5][c] (2005).

                                         9
Case 2:17-cv-11261-KSH-CLW Document 40 Filed 04/16/19 Page 14 of 20 PageID: 600



 not ‘necessary’ under Rule 19(a), then it cannot satisfy the test

 for intervention as of right under Rule 24(a)(2).”17 Likewise, an

 applicant under Rule 24(a)(2) is generally “entitled to intervene

 in an action when his position is comparable to that of a person

 under    Rule     19(a)   ....”18   Thus,   if   DNJIC   does   not   meet   the

 requirements of Rule 19(a), then it is not entitled to intervention

 as of right in this action. For the reasons set forth below, DNJIC

 is not a necessary party to this action.

              2.     DNJIC is not a Necessary Party to this Litigation

         An insurance carrier is not a necessary party under Rule 19(a)

 to an insured's liability action. In Reading Co., court denied

 defendants' motion to join their insurers as necessary parties to

 an indemnification cross-claim in a liability action under Rule

 19(a).19 First, the court reasoned that Rule 19(a)(1) did not apply

 because the court could afford complete relief as between the

 existing parties on the indemnification issue without the insurers

 being present.20 Second, Rule 19(a)(2)(i) did not apply because the

 insurers did not need to protect their “interests” against the

 court possibly construing the insurance policies and determining




 17   MasterCard, 471 F.3d at 389.
 18   Id. at 390 (quoting Fed. R. Civ. P. 24, 1966 Advisory
 Committee Note).
 19   Reading Co. v. City of Philadelphia, 1995 WL 580082 (E.D. Pa.
 Sept. 29, 1995).
 20   Id. at *2.

                                        10
Case 2:17-cv-11261-KSH-CLW Document 40 Filed 04/16/19 Page 15 of 20 PageID: 601



 the scope of coverage because the insurers had no “interest” in

 the outcome of the indemnification dispute between the existing

 parties.21 Third,    Rule   19(a)(2)(ii)           did   not   apply   because   the

 insurer would not incur “multiple and inconsistent” obligations if

 coverage was disputed in a subsequent action following the court's

 decision on whether one defendant had an obligation to indemnify

 the other.22 According to the court, “Rule 19(a)(2)(ii) protects

 against inconsistent obligations, not inconsistent adjudications;

 under the Rule a person is protected against situations in which

 there would be two court orders and compliance with one might

 breach the other.”23 Thus, the possibility that there would be

 multiple actions (i.e. a later action re: coverage) was irrelevant

 and did not make the insurers necessary parties to the present

 action.24

       Other cases have also held that the fact that the current

 lawsuit may engender a subsequent litigation involving the person

 seeking to be joined does not make that person a necessary party

 to the current lawsuit.25 This is so because “it is the threat of

 inconsistent     obligations,     not        the     possibility       of   multiple


 21   Id.
 22   Id. at * 3.
 23   Id.
 24   See id.
 25   See Certain Underwriters v. Ross, 1998 WL 372304, at *4-5
 (E.D. Pa. June 17, 1998); Shelton v. Exxon Corp., 843 F.2d 212,
 218 (5th Cir. 1988).

                                         11
Case 2:17-cv-11261-KSH-CLW Document 40 Filed 04/16/19 Page 16 of 20 PageID: 602



 litigation ... that determines Rule 19 considerations.”26

       Here, complete relief among the existing parties can be

 afforded in the current action without the presence of DNJIC, and

 any issues related to coverage between Feza and DNJIC, should they

 arise, can be resolved in a separate action. The mere possibility

 that DNJIC may be involved in such separate litigation at a later

 date does not make DNJIC a “necessary party” to this action under

 Rule 19(a). Moreover, DNJIC, as a third party, is not in privity

 with Occidental, so it does not even have standing to seek a ruling

 from this Court regarding Occidental’s rights and obligations

 under a policy issued to Smith Cargo/SCT

       In light of these facts, and DNJIC’s inability to satisfy the

 requirements of Rule 19(a), DNJIC is not entitled to intervention

 as of right pursuant to Rule 24(a)(2).

 II.   THE COURT SHOULD DENY DNJIC INTERVENTION PURSUANT TO
       FED.R.CIV.PROC.24(B)

       DNJIC’s request for permissive intervention pursuant to Rule

 24(b)(1) should also be rejected because DNJIC does not have “a

 claim or defense that shares with the main action a common question

 of law or fact.”27 Here, DNJIC’s interest lies in the potential



 26   Shelton, 843 F.2d at 218; see also Field v. Volkswagenwerk
 AG, 626 F.2d 293, 301-302 (3d Cir. 1980) (“Nor ... does the
 possibility of a subsequent adjudication that may result in a
 judgment that is inconsistent as a matter of logic, trigger the
 application of Rule 19.”).
 27   Rule 24(b)(1)(B).

                                      12
Case 2:17-cv-11261-KSH-CLW Document 40 Filed 04/16/19 Page 17 of 20 PageID: 603



 obligation to provide coverage for Feza in connection with McIver’s

 claim. This issue is wholly separate from the causes of action

 between the parties to the lawsuit. Indeed, the issue of whether

 the DNJIC policy provides coverage to Feza is irrelevant to the

 auto accident and alleged negligence. Thus, no common question of

 law or fact exists between this litigation and the potential

 insurance coverage dispute that may or may not subsequently occur.

       As the decision to grant permissive intervention rests with

 the discretion of the court, in evaluating the applicability of

 permissive      intervention,   courts      should     consider    whether    the

 proposed intervenors will add anything to the litigation and

 whether   the    intervention   will    unduly     delay   or     prejudice   the

 adjudication of the original parties.28 Here, DNJIC’s intervention

 would serve no purpose other than to complicate the prompt and

 efficient adjudication of Occidental’s motion to dismiss, which

 argues that neither it nor any other insurer should not be a party

 to this liability action.

       Finally,    it   has   been   held    that   a   “contingent    financial

 interest is insufficient to permit permissive intervention under

 Third Circuit precedent.” Liberty Mut. Ins. Co. v. Treesdale, Inc.,




 28   See Rule 24(b)(3) (“In exercising its discretion, the court
 must consider whether the intervention will unduly delay or
 prejudice the adjudication of the original parties' rights”);
 Brody v. Spang, 957 F.2d 1108, 1115-16, 1124 (3d Cir. 1992); Hoots
 v. Pennsylvania, 672 F.2d 1107 (3d Cir. 1982)).

                                        13
Case 2:17-cv-11261-KSH-CLW Document 40 Filed 04/16/19 Page 18 of 20 PageID: 604



 419 F.3d 216, 228 (3d Cir.2005). Thus, DNJIC’s contingent financial

 interest in this litigation, namely the potential coverage dispute

 with   Feza   after   a   jury   returns   a   verdict,   does   not   warrant

 permissive intervention.

        Accordingly,   this   Court   should    deny   DNJIC’s    request   for

 permissive intervention.




                                       14
Case 2:17-cv-11261-KSH-CLW Document 40 Filed 04/16/19 Page 19 of 20 PageID: 605



                                 CONCLUSION

       For the foregoing reasons, Defendant Occidental requests that

 this Court deny DNJIC’s Motion to Intervene.

 Dated: April 16, 2019


                                    Respectfully submitted,

                                    /s/ Laura B. Dowgin
                                    LAURA B. DOWGIN
                                    New Jersey State Bar. No.
                                    011592011
                                    COZEN O'CONNOR
                                    45 Broadway Atrium, Suite 1600
                                    New York, NY 10006
                                    Tel: 212-509-9400
                                    LDowgin@cozen.com

                                    RAFAEL RIVERA, JR.(Pro Hac Vice)
                                    New York State Bar. No. 5605795
                                    COZEN O'CONNOR
                                    45 Broadway Atrium, Suite 1600
                                    New York, NY 10006
                                    Tel: 212-509-9400
                                    rafaelrivera@cozen.com

                                    JOSEPH A. ZIEMIANSKI(Pro Hac Vice)
                                    Texas State Bar No. 00797732
                                    COZEN O'CONNOR
                                    1221 McKinney Street, Suite 2900
                                    Houston, TX 77010
                                    Tel: 832-214-3900
                                    jziemianski@cozen.com

                                    Attorneys for Defendant,
                                    Occidental Fire & Casualty Company
                                    of North Carolina




                                      15
Case 2:17-cv-11261-KSH-CLW Document 40 Filed 04/16/19 Page 20 of 20 PageID: 606



                          CERTIFICATE OF SERVICE


 I hereby certify that on April 16, 2019 I electronically filed

 the foregoing document with the United States District Court

 District of New Jersey by using the CM/ECF         system.


                                           s/ Laura B. Dowgin

                                           LAURA B. DOWGIN
                                           COZEN O'CONNOR P.C.
                                           45 Broadway, Suite 1600
                                           New York, NY 10006
                                           Tel: 212-509-9400
                                           LDowgin@cozen.com

                                           Attorneys for Occidental Fire
                                           & Casualty Company of North
                                           Carolina




                                      16
